Citation Nr: 1127048	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-10 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disability with loss of strength.

2.  Entitlement to service connection for a disability of the right second finger with arthritic condition.

3.  Entitlement to service connection for a disability of the right third finger with arthritic condition.

4.  Entitlement to service connection for a disability of the right fourth finger with arthritic condition.

5.  Entitlement to service connection for a left hip disorder.

6.  Entitlement to service connection for a right hip disorder.

7.  Entitlement to service connection for muscle spasms of the back, bilateral hips, bilateral knees, bilateral ankles, and bilateral feet.

8.  Entitlement to service connection for a left knee disorder.

9.  Entitlement to an initial compensable disability rating for lumbar strain, claimed as back condition, L5-S1.

10.  Entitlement to an initial compensable disability rating for recurrent vaginitis. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1976 to April 1980.    

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008-issued rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied service connection for a right hand disability with loss of strength; a disability of the right second finger with arthritic condition; a disability of the right third finger with arthritic condition; a disability of the right fourth finger with arthritic condition; a left hip disorder; a right hip disorder; muscle spasms of the back, bilateral hips, bilateral knees, bilateral ankles, and bilateral feet; and a left knee disorder.  It also granted service connection lumbar strain at a noncompensable disability rating and for recurrent vaginitis at a noncompensable disability rating.

The RO also denied service connection for other issues in its July 2008-issued rating decision.  However, the Veteran did not perfect an appeal of those issues by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2010).  Therefore, they are not before the Board.

The issues of service connection for a left knee disorder, entitlement to an initial compensable disability rating for lumbar strain, and entitlement to an initial compensable disability rating for recurrent vaginitis are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no medical evidence of current diagnoses of a right hand disability with loss of strength; a disability of the right second finger with arthritic condition; a disability of the right third finger with arthritic condition; a disability of the right fourth finger with arthritic condition; a left hip disorder; a right hip disorder; and muscle spasms of the back, bilateral hips, bilateral knees, bilateral ankles, and bilateral feet.


CONCLUSIONS OF LAW

1.  A right hand disability with loss of strength was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A disability of the right second finger with arthritic condition was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  A disability of the right third finger with arthritic condition was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  A disability of the right fourth finger with arthritic condition was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

5.  A left hip disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).
  
6.  A right hip disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).
	
7.  Muscle spasms of the back, bilateral hips, bilateral knees, bilateral ankles, and bilateral feet were not incurred in or aggravated by active service.  38 U.S.C.A.
§§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in February 2008.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the February 2008 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, she has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the February 2008 VCAA notice letter prior to the July 2008-issued determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing error with regard to the VCAA notice.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, and private treatment records as identified and authorized by the Veteran.  Further, the Veteran has submitted several statements in support of her claims.  She also has been provided a VA examination in connection with her claims.  There is no indication from the Veteran or her representative that any additional evidence remains outstanding; therefore, the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis). This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran claims that she has a right hand disability with loss of strength; a disability of the right second finger with arthritic condition; a disability of the right third finger with arthritic condition; a disability of the right fourth finger with arthritic condition; a left hip disorder; a right hip disorder; and muscle spasms of the back, bilateral hips, bilateral knees, bilateral ankles, and bilateral feet, all of which were incurred in service.
.
As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, the Veteran has reported experiencing symptomatology of the right hand, right fingers, bilateral hips, and muscle spasms, including stiffness in the fingers during cold weather, difficulty with movement in the legs, and pain and spasms in the legs.  However, post-service VA and private treatment records are completely devoid of complaints of any symptomatology and of any diagnosis of a disorder in the right hand, right fingers, and bilateral hips.  There is no evidence whatsoever that any disability has been found in the right hand, right fingers, or bilateral hips.  

Furthermore, while the Veteran complains of muscle spasms and pain, muscle spasm is not a diagnosis of a disorder; rather, it is a symptom.  Additionally, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Thus, absent evidence of current disabilities, service connection cannot be granted for a right hand disability with loss of strength; a disability of the right second finger with arthritic condition; a disability of the right third finger with arthritic condition; a disability of the right fourth finger with arthritic condition; a left hip disorder; a right hip disorder; and muscle spasms of the back, bilateral hips, bilateral knees, bilateral ankles, and bilateral feet.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that the Veteran is not competent to render an opinion as to the medical etiology of any current symptoms she experiences absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a right hand disability with loss of strength is denied.

Service connection for a disability of the right second finger with arthritic condition is denied.

Service connection for a disability of the right third finger with arthritic condition is denied.

Service connection for a disability of the right fourth finger with arthritic condition is denied.

Service connection for a left hip disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for muscle spasms of the back, bilateral hips, bilateral knees, bilateral ankles, and bilateral feet is denied.



REMAND

Before addressing the merits of the claims for service connection for a left knee disorder, entitlement to an initial compensable disability rating for lumbar strain, and entitlement to an initial compensable disability rating for recurrent vaginitis, the Board finds that additional development of the evidence is required.

Initially, a review of the claims file shows that no post-service VA treatment records concerning the Veteran's service-connected lumbar strain and vaginitis have been obtained after December 2009.  In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any record of recent treatment for the Veteran's service-connected lumbar strain and vaginitis would be relevant to her claim for increased ratings, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Next, VA examinations are necessary to determine the current nature, extent, and severity of the Veteran's service-connected lumbar strain and recurring vaginitis.  In this regard, the Veteran recently asserted that her back disability has worsened.  Specifically, in a March 2010 statement, the Veteran indicated that she experienced back pain on a daily basis, could not sit for an extended period of time, could not lift anything over 10 pounds without straining, could not get up from a squatting position to standing while holding an item in her hand, and pulled a muscle in her back on several occasions.  She also reported requiring assistance for activities of daily living.  With regard to her vaginitis, VA treatment records dated in January 2009 and June 2009 noted complaints of continued vaginal discharge and irritation.  The statement from the Veteran indicates that her back disability may have progressed, and the VA treatment records showing continuing complaints of vaginal symptomatology may be indications that the Veteran's vaginitis also may have progressed.  Thus, VA examinations would help in determining whether increased ratings are warranted. 

In addition, the last VA examinations of the Veteran's lumbar strain and vaginitis were performed in May 2008 and April 2008, respectively, dating to over three years ago.  More current examinations would be helpful in deciding her appeal, especially because she has complained of worsening symptoms.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).    

Finally, a remand is required to clarify a May 2008 VA medical nexus opinion concerning the Veteran's left knee disorder.  Specifically, during active service, the Veteran complained of, and was treated for, left knee pain on two separate occasions in 1976.  She was subsequently diagnosed with chondromalacia in 1978.  Post-service, the Veteran was diagnosed with chondromalacia in both knee joints during the aforementioned May 2008 VA examination.  She also reported during the examination that her left knee pain began approximately 15 years prior to the examination.  In this regard, as a layperson, the Veteran is competent to report the symptomatology she has experienced over time.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Such competent evidence should be taken into account in a claim for service connection.

However, the May 2008 VA examiner failed to consider the Veteran's competent lay statements concerning 15 years of left knee symptomatology in providing his nexus opinion.  Rather, he opined that the Veteran's chondromalacia in both knee joints is less likely than not related to her in-service left knee chondromalacia because of the lack of sequential complaints involving the knees.  In this respect, while post-service treatment records show no treatment for left knee symptomatology, the Veteran has nevertheless made a competent statement concerning the length of time she has experienced such symptomatology, and such a statement should be considered in an examiner's determination of etiology.

Thus, an addendum of the May 2008 VA examiner's medical nexus opinion is required given that his original opinion failed to account for the Veteran's competent statements of left knee symptomatology for 15 years.  A VA examination is not necessary in order to provide this opinion, unless the previous VA examiner is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed.  

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent records of any medical treatment for the Veteran's service-connected back disability and vaginitis from the appropriate VA medical center dated from January 2010 to the present.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the current severity of the service-connected lumbar strain disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of her recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the lumbar strain disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of these factors, including during prolonged, repetitive use of the spine, or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

Further, the examination report should include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  Note:  an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.

The examiner also should discuss the extent to which the service-connected lumbar strain affects the Veteran's ability to secure or maintain employment.  Specifically, the examiner should opine whether this disability prevents her from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders and advancing age.  

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences to her claim for an increased rating.  

3.  Schedule the Veteran for a VA examination, by an appropriate specialist, to determine the current severity of the service-connected recurrent vaginitis.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of her recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner is asked to identify and describe any current symptomatology, whether any such symptomatology requires continuous treatment, and whether any such symptomatology is controlled by continous treatment, if such treatment is required.

The examiner also should discuss the extent to which the service-connected recurrent vaginitis affects the Veteran's ability to secure or maintain employment.  Specifically, the examiner should opine whether this disability prevents her from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders and advancing age.  

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences to her claim for an increased rating.  

4.  Request that the previous May 2008 VA examiner provide an addendum to his or her previous opinion, if that physician is still available.  Specifically, the physician should review the Veteran's service treatment records (STRs) showing a diagnosis of chondromalacia in the left knee, her competent statements of having experienced left knee symptomatology for approximately 15 years during the May 2008 VA examination, and the May 2008 diagnosis of chondromalacia, and provide a clarification as to whether the Veteran's current left knee disorder is at least as likely as not related to her military service, including an in-service diagnosis of left knee chondromalacia, the same disorder that has been diagnosed post-service.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Another VA examination is not necessary in order to provide this opinion, unless the previous VA examiner listed on the May 2008 report is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale to his opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

5.  After completion of the above development, readjudicate the claims for service connection for a left knee disorder, entitlement to an initial compensable disability rating for lumbar strain, and entitlement to an initial compensable disability rating for recurrent vaginitis, in light of the physical examinations provided to the Veteran and any additional medical evidence received since the issuance of the statement of the case in January 2010.  If the claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and her representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


